UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1136



ALLEN V. JAFFE,

                                              Plaintiff - Appellant,

          versus


LISA SPICKLER GOODWIN; JOHN R. WALK, Attorney;
HIRSCHLER, FLEISCHER, WEINBERG, COX AND ALLEN,
P.C.; VIRGINIA PHOTOTHERAPY, L.L.C.; RONALD
MARK LANDESS, Dr., DPM, a/k/a Ronald Mark
Landess; CATHERINE HAMMOND, Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-799-3)


Submitted:   June 30, 2005                 Decided:   July 27, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen V. Jaffe, Appellant Pro Se. Robert Emery Draim, David Drake
Hudgins, HUDGINS LAW FIRM, Alexandria, Virginia, Charles Frederick
Witthoefft, HIRSCHLER, FLEISCHER, Richmond, Virginia, James Walter
Hopper, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Allen   V.    Jaffe   appeals   the    district   court’s   order

imposing sanctions in the form of attorneys’ fees and costs.                We

have     reviewed   the    record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Jaffe v. Goodwin, No. CA-03-799-3 (E.D. Va. Dec. 14,

2004).    We deny the Hirschler Defendants’ motion for Fed. R. App.

P. 38 sanctions.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -